DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. Amended claim 6 has been noted. The amendment filed 12/29/21 has been entered and carefully considered. 
Terminal Disclaimer
The terminal disclaimer filed on 12/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,900,120 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see p. 7, filed 12/29/21, with respect to claim 1 have been fully considered and are persuasive. Applicant argues that Haukka discloses that the conductive surface may be passivated by alkylsilyl-groups [0322], but only uses a halide passivating agent for a dielectric surface comprising -OH terminal groups [0087]-[0088]. This is found persuasive because the halide passivating agent for Haukka’s dielectric surface [0088] would not be interchangeable with the passivating agent for the conductive surface [0322] and one of ordinary skill would have avoided using such passivation agent since the conductive surface excludes the -OH terminal groups. The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest passivating a conductive surface against vapor-phase deposition by exposing the conductive surface to a vapor-phase passivating agent comprising a halide to form a passivated conductive surface; and selectively depositing a layer on a dielectric surface relative to the passivated conductive surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715